        Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 1 of 31


 1   THEODORE J. BOUTROUS JR., SBN 132099          JOSEPH W. COTCHETT, SBN 36324
 2   tboutrous@gibsondunn.com                      jcotchett@cpmlegal.com
     CHRISTOPHER CHORBA, SBN 216692                MARK C. MOLUMPHY, SBN 168009
 3   cchorba@gibsondunn.com                        mmolumphy@cpmlegal.com
     THEANE EVANGELIS, SBN 243570                  STEPHANIE D. BIEHL, SBN 306777
 4   tevangelis@gibsondunn.com                     sbiehl@cpmlegal.com
     TIMOTHY W. LOOSE, SBN 241037                  COTCHETT, PITRE & McCARTHY LLP
 5   tloose@gibsondunn.com                         840 Malcolm Road, Suite 200
 6   GIBSON, DUNN & CRUTCHER LLP                   Burlingame, CA 94010
     333 South Grand Avenue                        Telephone:    650.697.6000
 7   Los Angeles, CA 90071-3197                    Facsimile:    650.697.0577
     Telephone:    213.229.7000
 8   Facsimile:    213.229.7520                    LAURENCE D. KING, SBN 206243
                                                   lking@kaplanfox.com
 9   G CHARLES NIERLICH, SBN 196611                MARIO M. CHOI, SBN 243409
10   gnierlich@gibsondunn.com                      mchoi@kaplanfox.com
     RACHEL S. BRASS, SBN 219301                   KAPLAN FOX & KILSHEIMER LLP
11   rbrass@gibsondunn.com                         350 Sansome Street, Suite 400
     GIBSON, DUNN & CRUTCHER LLP                   San Francisco, CA 94104
12   555 Mission Street, Suite 3000                Telephone:     415.772.4700
     San Francisco, CA 94105                       Facsimile:     415.772.4707
13
     Telephone:     415.393.8200
14   Facsimile:     415.374.8458                   DAVID A. STRAITE, admitted pro hac vice
                                                   dstraite@kaplanfox.com
15   Attorneys for Defendant,                      KAPLAN FOX & KILSHEIMER LLP
     APPLE INC.                                    850 Third Avenue
16                                                 New York, NY 10022
17                                                 Telephone:    212.687.1980
                                                   Facsimile:    212.687.7714
18                                                 Interim Co-Lead Counsel for Plaintiffs

19
                                 UNITED STATES DISTRICT COURT
20
                                NORTHERN DISTRICT OF CALIFORNIA
21
                                       SAN JOSE DIVISION
22
                                                   CASE NO. 5:18-md-02827-EJD
23   IN RE: APPLE INC. DEVICE
     PERFORMANCE LITIGATION                        STIPULATED [PROPOSED] PROTECTIVE
24                                                 ORDER

25                                                 Judge:      Hon. Edward J. Davila

26                                                 Referral:   Hon. Rebecca Westerfield (Ret.),
                                                               Discovery Special Master
27

28

                                                    1
                                    STIPULATED PROTECTIVE ORDER
                                       CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 2 of 31


 1            Plaintiffs and Defendant Apple Inc. anticipate that documents, testimony, or informa tio n
 2   containing or reflecting confidential, proprietary, trade secret, and/or commercially sensitive
 3   information are likely to be disclosed or produced during the course of discovery, initia l
 4   disclosures, and supplemental disclosures in this case and request that the Court enter this Order
 5   setting forth the conditions for treating, obtaining, and using such information.
 6            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good cause
 7   for the following Stipulated Protective Order Regarding the Disclosure and Use of Discove r y
 8   Materials (“Order” or “Protective Order”).
 9   1.       PURPOSES AND LIMITATIONS
10            Disclosure and discovery activity in this action are likely to involve production of certain
11   confidential, proprietary, or private information for which special protection from public disclosure
12   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
13   the Parties hereby stipulate to and petition the Court to enter the following Stipulation and Protective
14   Order.
15            The parties acknowledge that this Stipulation and Protective Order governs discovery in In re:
16   Apple Inc. Device Performance Litigation, Case No. 5:18-md-02827-EJD. This Order shall apply to
17   all cases currently pending in MDL No. 2827 and to all related actions that have been or will be
18   originally filed in, transferred to, or removed to this Court and assigned thereto. This Order is binding
19   on all parties and their counsel in all cases currently pending or subsequently made part of these
20   proceedings and shall govern each case in the proceedings.
21            The Parties also acknowledge that this Stipulation and Protective Order does not confer blanket
22   protections on all disclosures or responses to discovery and that the protection it affords from public
23   disclosure and use extends only to the limited information or items that are entitled to confidentia l
24   treatment under the applicable legal principles.      The Parties further acknowledge, as set forth in
25   Section 14.7 below, that this Stipulation and Protective Order creates no entitlement to file confidentia l
26   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
27   reflects the standards that will be applied when a party seeks permission from the Court to file material
28   under seal.

                                                         2
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 3 of 31


 1   2.      DEFINITIONS
 2           2.1       Action:    In re: Apple Inc. Device Performance Litigation, Case No. 5:18-md-02827-
 3   EJD, presently pending in the United States District Court for the Northern District of California.
 4           2.2       Party:    Any party to this Action, including all of its officers, directors, employees, and
 5   outside counsel (and their support staff).
 6           2.3       Disclosure or Discovery Material:      All items or information, regardless of the medium
 7   or the manner in which it is generated, stored or maintained (including, among other things, testimony,
 8   transcripts, or tangible things), that is produced or generated in disclosures or responses to discovery
 9   in this matter.
10           2.4       “CONFIDENTIAL” Information or Items:             Disclosure or Discovery Material that is
11   nonpublic and that a Party or Non-Party in good faith believes must be held confidential to protect
12   personal privacy interests or confidential, proprietary, and/or commercially sensitive informatio n,
13   including discovery material that Producing Party reasonably believes is likely to cause competitive
14   disadvantage to the Producing Party, is highly personal non-public information, or will otherwise
15   compromise or jeopardize the Producing Party’s business interests, or which otherwise has a
16   compelling need for privacy.
17           2.5       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
18   Disclosure or Discovery Material that is nonpublic, and which comprises trade secrets, engineer ing
19   documents, or source code, and other information upon which the Parties agree prior to production to
20   designate as such.
21           2.6       Outside Counsel of Record:       Attorneys who are not employees of a Party but who are
22   employed at law firms that appear on the pleadings as counsel for a Party in this Action.
23           2.7       In-House Counsel:      Attorneys who are employees of a Party.
24           2.8       Counsel (without qualifier):     Outside Counsel of Record and In-House Counsel (as
25   well as their support staff).
26           2.9       Designating Party:     A Party or Non-Party that designates information or items that it
27   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                            3
                                            STIPULATED PROTECTIVE ORDER
                                               CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 4 of 31


 1          2.10    Expert:
 2          A person with specialized knowledge or experience in a matter pertinent to the litigation who
 3   (1) has been retained by a Party or its Counsel to serve as an expert witness, (2) is not a past employee
 4   of a Designating Party within the last four years, (3) a current employee of any entity on a Party’s
 5   Restricted Competitors List, and (4) at the time of retention, may not be anticipated to become an
 6   employee of a Party or of any entity on a Party’s Restricted Competitors List, provided that the Party
 7   who retains the expert may waive any or all of these requirements with respect to the Party’s own
 8   Restricted Competitors List.      A list of Apple’s restricted competitors was separately produced to
 9   Plaintiffs’ Outside Counsel and agreed to prior to the execution of this Protective Order (“Apple’s
10   Restricted Competitors List”).     Plaintiffs may provide a list of restricted competitors (“Plaintiffs’
11   Restricted Competitors List”) to Apple’s Outside Counsel as well.          Any additions to either Party’s
12   Restricted Competitors List after the execution of this Protective Order must be agreed to by Outside
13   Counsel or approved by the Court. “Expert” includes any professional jury or trial consultant retained
14   in connection with this litigation but does not include mock jurors or focus group members.
15          2.11    Non-Party:      Any natural person, partnership, corporation, association, or other legal
16   entity not named as a Party to this action.
17          2.12    Professional Vendors:      Persons or entities that provide litigation support services (e.g.,
18   document and ESI processing, hosting, review, and production, photocopying, videotaping, translati ng,
19   preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
20   medium) and their employees and subcontractors.
21          2.13    Protected Material:      Any Disclosure or Discovery Material that is designated as
22   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
23          2.14    Receiving Party:      A Party that receives Disclosure or Discovery Material from a
24   Producing Party.
25          2.15    Producing Party:      A Party or non-Party that provides, produces, or makes available for
26   inspection Disclosure or Discovery Material in the course of this Action.
27

28

                                                          4
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 5 of 31


 1   3.     SCOPE
 2          This Stipulation and Protective Order shall govern all Protected Material in whatever form,
 3   including documents, data, information, interrogatory responses, deposition testimony, deposition
 4   transcripts, responses to requests for admission, and any other Protected Material provided, produced
 5   or made available for inspection in response to any method of discovery conducted in this Action. The
 6   protections conferred by this Stipulation and Protective Order cover not only Protected Material (as
 7   defined above), but also any information copied or extracted therefrom, as well as all copies, excerpts,
 8   summaries or compilations thereof, plus testimony, conversations or presentations by Parties or
 9   Counsel to or in Court or in other settings that might reveal Protected Material.
10          Nothing herein shall be construed to prevent a Producing Party from reviewing, using or
11   disclosing its own Protected Material in any manner that it deems appropriate.
12          This Stipulation and Protective Order is without prejudice to the right of any Party to seek
13   further or additional protection of any Discovery Material or to modify this Order in any way,
14   including, without limitation, an order that certain matter not be produced at all.
15          The parties agree that this Stipulation and Protective Order does not necessarily address the
16   mechanics of production and other protections that may be appropriate to the production of source code
17   (including source code and source code listings, object code and object code listings, executable code
18   and similar sensitive software code, whether in printed or electronic form).    The parties will separately
19   negotiate how source code is to be produced, if necessary, provided, however, that the rules governing
20   access and disclosure to source code shall be governed by Section 8.3 below as for any other material
21   designated “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”
22   4.     DURATION
23          Even after final disposition of this litigation, the confidentiality obligations imposed by this
24   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
25   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
26   defenses in this action, with or without prejudice; or (2) final judgment herein after the completion and
27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits
28   for filing any motions or applications for extension of time pursuant to applicable law.

                                                         5
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 6 of 31


 1   5.     DESIGNATING PROTECTED MATERIAL
 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
 3   Non-Party that designates information or items for protection under this Order must take care to limit
 4   any such designation to specific material that qualifies under the appropriate standards.             The
 5   Designating Party must designate for protection only those materials, documents, items, or oral or
 6   written communications that qualify.    Mass, indiscriminate, or routinized designations are prohibited.
 7   Designations that are shown to be clearly unjustified or that have been made for an improper purpose
 8   (e.g., to unnecessarily encumber or retard the case development process or to impose unnecessary
 9   expenses and burdens on other parties) may expose the Designating Party to sanctions.       If it comes to
10   a Designating Party’s attention that information or items that it designated for protection do not qualify
11   for protection, that Designating Party must promptly notify all other Parties that it is withdrawing the
12   mistaken designation.
13          5.2     Procedures for Designating Material for Protection:     Any Party to this litigation, or any
14   Non-Party who produces Disclosure or Discovery Material, shall have the right to designate as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” any Protected
16   Material it produces.   All Protected Material shall bear a legend on each page stating that the material
17   is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” Materials
18   designated as or deemed to be “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
19   EYES ONLY” consistent with this Stipulation and Protective Order are subject to the provisions of
20   this Stipulation and Protective Order and shall be protected, used, handled and disposed of in
21   accordance with the provisions of this Stipulation and Protective Order.
22          5.3     Manner and Timing of Designations.       Except as otherwise provided in this Stipulatio n
23   and Protective Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated
24   or ordered, Disclosure or Discovery Material that qualifies for protection under this Stipulation and
25   Protective Order must be clearly so designated before the material is disclosed or produced.
26          Designation in conformity with this Stipulation and Protective Order requires:
27                  (a)      For Information in Documentary Form (e.g., paper or electronic documents,
28   but excluding transcripts of depositions or other pretrial or trial proceedings):     The Producing

                                                        6
                                        STIPULATED PROTECTIVE ORDER
                                           CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 7 of 31


 1   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 2   EYES ONLY” to each page that contains Protected Material.
 3           In order to speed up the process of producing large volumes of Protected Material, multi-
 4   page documents in which Protected Material is pervasive may be marked “CONFIDENTIAL” or
 5   “HIGHLY      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” throughout.                              Following
 6   production of Protected Material, the Receiving Party may request that the Designating Party
 7   specify which pages or portions of certain documents are subject to the asserted designatio n.
 8   Mass, indiscriminate, or routinized requests for specification are prohibited. Requests that are
 9   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
10   unnecessarily encumber or retard the case development process or to impose unnecessary expenses
11   and burdens on other parties) may expose the Receiving Party to sanctions.     The Designating Party
12   shall have 10 days to respond to any such requests, and shall reserve the right to request additiona l
13   time depending on the volume of the request.
14           Where it is not possible to affix a legend to particular Protected Material, the Producing
15   Party shall take reasonable steps to give all Receiving Parties notice of the Protected Material’s
16   status as such.   Except as otherwise agreed, within 45 days after receipt of Disclosure or Discovery
17   Material, any Receiving Party may designate the material as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
19           A Party or Non-Party that makes original documents or materials available for inspectio n
20   needs not designate them for protection until after the inspecting Party has indicated which material
21   it would like copied and produced.     During the inspection and before the designation, all of the
22   material made available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine which documents,
25   or portions thereof, qualify for protection under this Order. Then, before producing the specified
26   documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL” or
27   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains
28

                                                         7
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 8 of 31


 1   Protected Material, except that multi-page documents may be designated in accordance with the
 2   preceding paragraph.
 3                   (b)       For Testimony Given in Deposition or in Other Pretrial or Trial Proceedings :
 4   Any Party or Non-Party offering or sponsoring the testimony may identify on the record, before the
 5   close of the deposition, hearing, or other proceeding, all protected testimony and may further specify
 6   any portions of the testimony that qualify as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 7   ATTORNEYS’ EYES ONLY.” Alternatively, within 30 days of receipt of a transcript or recording of
 8   a deposition or other pretrial proceeding, the offering or sponsoring Party or Non-Party may designate
 9   such transcript or recording or any portion thereof as “CONFIDENTIAL” or “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by notifying all Parties, in writing, of the specific
11   pages and lines of the transcript or recording that should be treated as “CONFIDENTIAL” or
12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”                           All transcripts or recordings of
13   depositions or other pretrial proceedings shall be treated as “CONFIDENTIAL ” for 30 days after
14   receipt of the transcript or recording, or until written notice of a different designation is received,
15   whichever occurs first.     In the case of a Non-Party witness, testimony can be designated as containing
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” informa tio n
17   by a Party, the Non-Party witness, or upon agreement of the Parties.
18           Transcript pages containing Protected Material must be separately bound by the court reporter,
19   who must affix to the top of each such page the legend “CONFIDENTIAL” or “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as instructed by the Party or Non-Party offering
21   or sponsoring the witness or presenting the testimony.
22           In the event the deposition is videotaped, the original and all copies of the videotape shall be
23   marked by the video technician to indicate that the contents of the videotape are subject to this
24   Stipulation and Protective Order, substantially along the lines of “This videotape contains confidentia l
25   testimony used in this case and is not to be viewed or the contents thereof to be displayed or revealed
26   except pursuant to the terms of the operative Stipulation and Protective Order in this matter or pursuant
27   to written stipulation of the parties.”
28

                                                          8
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 9 of 31


 1             Counsel for any Producing Party shall have the right to exclude from oral depositions, other
 2   than the deponent, deponent’s counsel, the reporter and videographer (if any), any person who is not
 3   authorized by this Stipulation and Protective Order to receive or access Protected Material based on
 4   the designation of such Protected Material.    Such right of exclusion shall be applicable only during
 5   periods of examination or testimony regarding such Protected Material.
 6                    (c)    For Information Produced in A Form Other than Documentary and for Any
 7   Other Tangible Items:      The Producing Party shall affix in a prominent place on the exterior of the
 8   container or containers in which the information or item is stored the legend “CONFIDENTIAL” or
 9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
10                    (d)    For Inspection of Things or Premises:       The Producing Party shall state in
11   writing    prior to the inspection    that “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY” information or material will be revealed.
13             5.4    Contractual Obligations to Non-Parties:    During the course of this Action, a Party or
14   Non-Party may be requested to produce information that is subject to contractual or other obligatio ns
15   of confidentiality owed to a Non-Party.     The Party or Non-Party subject to the contractual or other
16   obligation of confidentiality shall promptly contact the person to whom the obligation is owed to
17   determine whether that person is willing to permit disclosure of the confidential information under the
18   terms of this Stipulation and Protective Order.       If that person is so willing, the information, if
19   otherwise discoverable, shall be produced in accordance with this Stipulation and Protective Order.
20   If the person to whom the obligation is owed is not willing to permit disclosure of the confidentia l
21   information under the terms of this Stipulation and Protective Order, or fails to respond before
22   responses or production is due, the Party seeking the information in this litigation shall be so notified
23   and given a description of the documents withheld, the reason for withholding the documents, the
24   person to whom the obligation of confidentiality is owed and the person’s contact information.       This
25   description shall be produced by the deadline for the production of the requested material, or, if no such
26   deadline applies, within 30 days of the initial request for the material being withheld.
27             5.5    Upward Designation of Information or Items Produced by Other Parties or Non-Parties.
28   A Party may upward designate (i.e., change any documents or other material produced without a

                                                          9
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
            Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 10 of 31


 1   designation to a designation of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 2   EYES ONLY” or change any Protected Material produced as “CONFIDENTIAL” to a designation of
 3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” any Disclosure or Discovery Material
 4   produced by any other Party or Non-Party), provided that said Disclosure or Discovery Material
 5   contains the upward Designating Party’s own CONFIDENTIAL or HIGHLY CONFIDENTIAL –
 6   ATTORNEYS’ EYES ONLY information, or otherwise is entitled to protective treatment under Fed.
 7   R. Civ. P. 26(c). Upward designation shall be accomplished by providing written notice to all Parties
 8   identifying (by Bates number or other individually identifiable information) the Disclosure or
 9   Discovery Material to be redesignated within sixty (60) days of production by the Producing Party,
10   including the reason for the upward designation.    Failure to upward designate within sixty (60) days
11   of production, alone, will not prevent a Party from obtaining the agreement of all Parties to upward
12   designate certain Disclosure or Discovery Material or from moving the Court for such relief.        Any
13   Party may object to the upward designation of Disclosure or Discovery Material pursuant to the
14   procedures set forth herein regarding challenging designations.      A party who has made an upward
15   designation has an obligation at the time of the designation to replace the original production set with
16   a new corresponding production set labeled with the same Bates numbers with a clear upward-
17   designation suffix.   A party may treat the original document set as per the original designation until
18   the upward designation is received.
19            5.6   Inadvertent Failures to Designate and Re-designation:          A Producing Party that
20   inadvertently fails to designate Disclosure or Discovery Material as “CONFIDENTIAL” or “HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to this Stipulation and Protective Order
22   at the time of its production shall be able to make a correction to its designation, with the Receiving
23   Party reserving the right to assert that such re-designation is improper pursuant to the procedures set
24   forth herein regarding challenging designations.    Such failure shall be corrected by providing to the
25   Receiving Party written notice of the error and substituted copies of the inadvertently unmarked or mis -
26   marked Disclosure or Discovery Materials with the same corresponding Bates numbers as the origina l
27   set.    Any Party receiving such inadvertently unmarked or mis-marked Disclosure or Discovery
28   Materials shall, within five days of receipt of the substitute copies, destroy or return to the law firm

                                                       10
                                        STIPULATED PROTECTIVE ORDER
                                           CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 11 of 31


 1   representing the Producing Party all copies of such mis-designated documents.       The Producing Party
 2   shall comply with Paragraph 5.2 when re-designating Disclosure or Discovery Material as Protected
 3   Material.   Following any re-designation of Disclosure or Discovery Material as Protected Material (or
 4   re-designation of “CONFIDENTIAL” material as “HIGHLY CONFIDENTIAL – ATTORNEYS’
 5   EYES ONLY”) the Party receiving such Protected Material shall take reasonable steps to comply with
 6   the re-designation, including, without limitation, retrieving all copies and excerpts of any re-designated
 7   Protected Material from persons no entitled to receive it as re-designated.
 8           A Receiving Party shall not be in breach of this Stipulation and Protective Order for any use of
 9   such inadvertently non-designated or inadvertently mis-designated material before the Receiving Party
10   receives notice of the inadvertent failure to designate, unless the Receiving Party realizes the error and
11   uses the mis-designated material for vexatious or other bad faith purpose. Once a Receiving Party has
12   received notice of the inadvertent failure to designate pursuant to this provision, the Receiving Party
13   shall take reasonable steps to treat such material at the appropriately designated level pursuant to the
14   terms of this Stipulation and Protective Order, reserving all rights to assert that such re-designation is
15   not proper under the procedures set forth herein regarding challenging designations.
16   6.      DISCLOSURE OF DISCOVERY MATERIALS PROTECTED BY THE ATTORNEY
17           CLIENT PRIVILEGE OR WORK PRODUCT DOCTRINE
18                  (a)     When a particular Rule 34 request requires a production or inspection that is too
19   voluminous, expedited, or complex (such as certain electronic productions) to allow for an adequate
20   preproduction review, the parties may enter into non-waiver agreements for that particular production.
21   If the requesting party is unwilling to enter into such an agreement, the Producing Party may move the
22   Court for a non-waiver order.
23                  (b)     A request for a non-waiver agreement should be made promptly upon receipt of
24   the Rule 34 request at issue. The request for a non-waiver agreement does not excuse any delay in
25   responding to, objecting to, or producing documents in response to the Rule 34 request at issue, or
26   otherwise extend the time to respond to such Rule 34 request.
27                  (c)     The inadvertent production by a Party of Discovery Material subject to the
28   attorney-client privilege, work-product protection, or any other applicable privilege or protection,

                                                       11
                                        STIPULATED PROTECTIVE ORDER
                                           CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 12 of 31


 1   despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to
 2   production, will not waive the applicable privilege and/or protection if a request for return of such
 3   inadvertently produced Discovery Material (“clawback”) is made within 10 business days after the
 4   Producing Party learns of its inadvertent production.
 5                   (d)    Upon a request from any Producing Party who has inadvertently produced
 6   Discovery Material that it believes is privileged and/or protected, each Receiving Party shall promptly
 7   destroy or return such Protected Material or Discovery Material and any pages containing privile ged
 8   markings by the Receiving Party, and all copies, to the Producing Party, except for one sequestered
 9   copy retained solely to dispute the assertion of privilege or protection if the Receiving Party intends to
10   do so (which must be destroyed and/or returned if the court upholds the claim of privilege or
11   protection).   Items that are destroyed shall be certified as such by the Receiving Party to the Producing
12   Party.
13                   (e)    Nothing herein shall prevent the Receiving Party from preparing a record for its
14   own use containing the date, author, addresses, and topic of the inadvertently produced Discovery
15   Material and such other information as is reasonably necessary to identify the Discovery Material and
16   describe its nature to the Court in any motion to compel production of the Discovery Material.
17   7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
18            7.1    Timing of Challenges.     The Receiving Party may, at any time up to and including 30
19   days before trial, make a good faith challenge to the Designating Party’s designations.      In the event
20   that the Designating Party produces Protected Material during the period which is less than 30 days
21   before trial, the Receiving Party may make a good faith challenge to the Designating Party’s
22   designations up to and including the day of trial.
23            7.2    Meet and Confer.     A Party that elects to initiate a challenge to a Designating Party’s
24   confidentiality designation must do so in good faith and must begin the process by serving on the
25   Designating Party a written objection to such designation, which shall describe with particularity the
26   documents or information in question and shall state the grounds for objection.    The challenging Party
27   must identify the specific Bates range(s) for the challenged document(s), explain the basis for its belief
28   that the confidentiality designation was not proper and must give the Designating Party a reasonable

                                                        12
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 13 of 31


 1   opportunity to review the designated material, reconsider the circumstances and, if no change in
 2   designation is offered, explain the basis for the chosen designation.      Within 7 days of the challenging
 3   Party’s written objection, counsel for the challenging Party and the Designating Party shall meet and
 4   confer directly (in voice-to-voice dialogue; other forms of communication are not sufficient) in a good
 5   faith effort to resolve the dispute as to the challenged designation of materials.     During the meet and
 6   confer process, the Designating Party shall explain the grounds for designating material as
 7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” A challenging
 8   Party may proceed to the next stage of the challenge process only if it has first engaged in this meet
 9   and confer process.
10            7.3      Judicial Intervention.   Failing agreement, the Receiving Party may bring a motion to
11   the Court for a ruling that the Discovery Material in question is not entitled to the status and protection
12   of the Producing Party’s designation.      The motion shall identify the challenged material and set forth
13   in detail the basis for the challenge.      In each such motion, the parties shall attest that they have
14   complied with the meet-and-confer requirements imposed in the preceding paragraph and set forth with
15   specificity the justification for the confidentiality designation that was given by the Designating Party
16   in the meet-and-confer dialogue.
17            Nothing in this Stipulation and Protective Order shall preclude or prejudice either party from
18   arguing for or against any designation, or establish any presumption that a particular designation is
19   valid.   Until the Court rules on the challenge, all parties shall continue to afford the material in question
20   the level of protection to which it is entitled under the Designating Party’s designation.
21   8.       ACCESS TO AND USE OF PROTECTED MATERIAL
22            8.1      Basic Principles.   A Receiving Party may use Protected Material that is disclosed or
23   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
24   defending, or attempting to settle this litigatio n.   A Receiving Party may not use Protected Material
25   for any other purpose, including, without limitation, any other litigation or any business or competitive
26   function.      Such Protected Material may be disclosed only to the categories of persons and under the
27   conditions described in this Order and may not be disclosed to the media.              For purposes of this
28   Stipulation and Protective Order, and specifically as utilized in the preceding sentence, “disclosed” or

                                                          13
                                           STIPULATED PROTECTIVE ORDER
                                              CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 14 of 31


 1   “disclose” shall mean any physical or electronic showing of the Protected Materials to any person,
 2   including communication in any form of the contents (in whole or in part) or existence of the Protected
 3   Materials.    When the litigation has been terminated, a Receiving Party must comply with the
 4   provisions of Section 15 below (FINAL DISPOSITION).
 5           Protected Material must be stored and maintained by a Receiving Party at a location in the
 6   United States and in a secure manner that ensures that access is limited to the persons authorized under
 7   this Order. This provision is not intended to interfere with the parties’ ability to disclose informa tio n
 8   pursuant to Sections 8.7 (Disclosure to Non-U.S. Persons) or 14.6 (Export Control), nor prohibit
 9   counsel for a Rreceiving Pparty from viewing or using for deposition Protected Material outside of the
10   United States consistent with Section 14.6.
11           8.2     Disclosure of “CONFIDENTIAL” Information or Items:           Unless otherwise ordered by
12   the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
13   information or item designated “CONFIDENTIAL” only to:
14                   (a)     the Receiving Party’s Outside Counsel of Record in this action and such Outside
15   Counsel of Record’s attorneys, paralegals, and staff, and any copying, data processing, investigative or
16   clerical litigation support services working at the direction of such counsel, paralegals, and staff, to
17   whom it is reasonably necessary to disclose the information for this Action;
18                   (b)     the Receiving Party;
19                   (c)     the Receiving Party’s In-House Counsel to whom disclosure is reasonably
20   necessary for this litigation;
21                   (d)     any insurer or indemnitor of any defendant in these Actions;
22                   (e)     the Court and any mediators or arbitrators, or appointed special masters, and
23   their respective personnel;
24                   (f)     court reporters and their staff, professional jury or trial consultants, and
25   Professional Vendors to whom disclosure is reasonably necessary for these Actions;
26                   (g)     the Producing Party’s former and current officers and directors and the
27   Producing Party’s current employees to whom disclosure is reasonably necessary for this litigation;
28

                                                        14
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 15 of 31


 1                   (h)     mock jurors or focus group members, subject to the provisions of Paragraph 8.5
 2   below;
 3                   (i)     a fact witness not covered by categories (a)-(g), at the witness’s deposition in
 4   this Proceeding, if the witness is an author or recipient of the material or a person who is shown through
 5   testimony or other evidentiary proof by the party wishing to make the disclosure, to have prepared,
 6   received, or reviewed the information.
 7                   (j)     Experts who have signed          the “Expert/Consultant    Acknowledgment      of
 8   Confidentiality and Agreement to Be Bound by Protective Order,” attached as Exhibit A-2 (except that,
 9   at the option of the Party retaining the Expert, the Expert need not agree to the provisions regarding
10   that Party’s Restricted Competitors List);
11                   (k)     third-party contractors or vendors employed to assist counsel in this Proceeding
12   for the purpose of photocopying or printing; data processing; graphic production; or organizing, filing,
13   coding, converting, storing, retrieving, maintaining, or otherwise managing data; jury or trial consulting
14   services retained by counsel for a party; and
15                   (l)     any other person upon order of the Court or upon written consent of the
16   Designating Party.
17            8.3    Disclosure       of “HIGHLY     CONFIDENTIAL – ATTORNEYS’                EYES ONLY”
18   Information or Items:         Unless otherwise ordered by the Court or permitted in writing by the
19   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
21                   (a)     The Receiving Party’s Outside Counsel of Record in these Actions and such
22   Outside Counsel’s attorneys, paralegals, and staff, and any copying or clerical litigation or support
23   services working at the direction of such counsel, paralegals, and staff, to whom it is reasonably
24   necessary to disclose the information for this Action;
25                   (b)     In-House Counsel of the Receiving Party to whom disclosure is reasonably
26   necessary for this litigation;
27                   (c)     the Court, and any mediators or arbitrators, or appointed special masters, and
28   their respective personnel;

                                                         15
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 16 of 31


 1                  (d)     court reporters, their staff, and Professional Vendors to whom disclosure is
 2   reasonably necessary for this litigation;
 3                  (e)     the author(s)        and recipient(s)   of the “HIGHLY       CONFIDENTIAL         –
 4   ATTORNEYS’ EYES ONLY” Material;
 5                  (f)     anyone who has been designated as a Rule 30(b)(6) witness by the Designating
 6   Party, or a current employee of the Producing Party;
 7                  (g)     a fact witness, at the witness’s deposition in this Proceeding, if the witness is a
 8   current employee or contractor of a Party, or an author or recipient of the material or a person who is
 9   shown through testimony or other evidentiary proof by the party wishing to make the disclosure, to
10   have prepared, received, or reviewed the information, or if the Parties agree that the disclosure will aid
11   in the prosecution and/or defense or settlement of the Action;
12                  (h)     Experts who have signed             the “Expert/Consultant   Acknowledgment      of
13   Confidentiality and Agreement to Be Bound by Protective Order,” attached as Exhibit A-2 (except that,
14   at the option of the Party retaining the Expert, the Expert need not agree to the provisions regarding
15   that Party’s Restricted Competitors List); and
16                  (i)     any other person upon order of the Court or upon written consent of the
17   Designating Party.
18          8.4     General     Procedure        for   Disclosure   of   “CONFIDENTIAL”       or    “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”:
20                  (a)     Before any information or item designated “CONFIDENTIAL,” or substance or
21   summary thereof, shall be disclosed to the persons or entities identified in sub-paragraphs (f)-(l) of
22   paragraph 8.2 above, the Parties are hereby ordered to tender a copy of this Stipulation and Protective
23   Order to each such person and witness in order that each such entity or person to whom such disclosure
24   of “CONFIDENTIAL” information or item is made shall be on notice and fully informed that the
25   existence and substance of the Stipulation and Protective Order is, and is intended to be, equally binding
26   upon it, him or her.   Before any information or item designated “CONFIDENTIAL,” or substance or
27   summary thereof, is disclosed to any such person, each such person shall sign and abide by the terms
28   of the General Acknowledgment of Confidentiality and Agreement to Be Bound by Protective Order,

                                                        16
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 17 of 31


 1   attached hereto as Exhibit A-1. The person to whom the “CONFIDENTIAL” information or item is
 2   disclosed shall not give, show, or otherwise divulge any of the “CONFIDENTIAL” information or item
 3   to any entity or person except as specifically provided for by this Stipulation and Protective Order.
 4                   (b)    Before any information or item designated “HIGHLY CONFIDENTIAL -
 5   ATTORNEYS’ EYES ONLY,” or substance or summary thereof, shall be disclosed to the persons or
 6   entities identified in sub-paragraphs (d)-(h) of paragraph 8.3 above, the Parties are hereby ordered to
 7   tender a copy of this Stipulation and Protective Order to each such person and witness in order that
 8   each such entity or person to whom such disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’
 9   EYES ONLY” information or item is made shall be on notice and fully informed that the existence and
10   substance of the Stipulation and Protective Order is, and is intended to be, equally binding upon it, him
11   or her.    Before any information or item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’
12   EYES ONLY,” or substance or summary thereof, is disclosed to any such person, each such person
13   shall sign and abide by the terms of the General Acknowledgment of Confidentiality and Agreement
14   to Be Bound by Protective Order, attached hereto as Exhibit A-1. The person to whom the “HIGHLY
15   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” information or item is disclosed shall not give,
16   show, or otherwise divulge any of the “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
17   information to any entity or person except as specifically provided for by this Stipulation and Protective
18   Order.
19             8.5   Procedure for Disclosure of “CONFIDENTIAL” Information or Items to Focus Group
20   Members or Mock Jurors:      A Receiving Party may disclose to focus group members or mock jurors
21   materials prepared by its outside counsel that are derived from information or items designated
22   “CONFIDENTIAL” (but not materials that are derived from information or items designated
23   “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”), so long as the derivative materials do
24   not include the as produced information itself.      Before providing such material to a focus group
25   member or mock juror, the Receiving Party must, in compliance with Paragraph 8.4(a) above, tender a
26   copy of this Stipulation and Protective Order to each focus group member/ mock juror in order that
27   each person to whom such disclosure is made shall be on notice and fully informed that the existence
28   and substance of the Stipulation and Protective Order is, and is intended to be, equally binding upon it,

                                                        17
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 18 of 31


 1   him or her, as well as upon the Parties and their counsel.   Before any materials prepared by Outside
 2   Counsel of Record that are derived from information or items designated “CONFIDENTIAL” are
 3   disclosed to a focus group member/mock juror, each such person shall sign and abide by the terms of
 4   the General Acknowledgment of Confidentiality and Agreement to Be Bound by Protective Order,
 5   attached hereto as Exhibit A-1.        The focus group member/mock juror to whom the material is
 6   disclosed shall not give, show, or otherwise divulge any of the information contained therein to any
 7   entity or person except as specifically provided for by this Stipulation and Protective Order.
 8          8.6     Procedure for Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 9   ATTORNEYS’ EYES ONLY” Information or Items to Experts:
10                  (a)      Before   any     “CONFIDENTIAL”        or   “HIGHLY       CONFIDENTIAL       -
11   ATTORNEYS’ EYES ONLY” information, or substance or summary thereof, shall be disclosed to any
12   Expert, the Expert shall sign and abide by the terms of the “Expert/Consultant Acknowledgment of
13   Confidentiality and Agreement to Be Bound by Protective Order,” attached as Exhibit A-2 (except that,
14   at the option of the Party retaining the Expert, the Expert need not agree to the provisions regarding
15   that Party’s Restricted Competitors List).    An Expert may make an application to the Court with
16   advance notice and based upon a showing of good cause for modification of, or relief from, the
17   obligations of Expert/Consultant Acknowledgment of Confidentiality and Agreement to Be Bound by
18   Protective Order (Exhibit A-2) prior to the review of any “CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” information.
20          8.7     Procedure for Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” Information or Items to Non-U.S. Persons:
22                  (a)      Before   any     “CONFIDENTIAL”        or   “HIGHLY       CONFIDENTIAL       -
23   ATTORNEYS’ EYES ONLY” information, or substance or summary thereof, shall be disclosed to any
24   non-U.S. citizen, non-U.S. permanent resident, or any person located outside of the United States
25   (“Non-U.S. Persons”) who is otherwise entitled to receive Protected Material as provided for by this
26   Stipulation and Protective Order, each such person shall sign and abide by the terms of the "General
27   Acknowledgment of Confidentiality and Agreement to Be Bound by Protective Order,” attached hereto
28   as Exhibit A-1.      “Non-U.S. Persons” shall not include U.S. citizens with dual citizenship.    The

                                                        18
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 19 of 31


 1   person to whom the Protected Material is disclosed shall not give, show, or otherwise divulge any of
 2   the information contained therein to any entity or person except as specifically provided for by this
 3   Stipulation and Protective Order.   This provision shall not affect any other person’s obligation to sign
 4   and abide by the terms of the "General Acknowledgment of Confidentiality and Agreement to Be
 5   Bound by Protective Order, attached hereto as Exhibit A-1.      Apple also reserves its objections as to
 6   the purported global scope of the above-captioned litigation.
 7          8.8     Prosecution Bar:     Absent the written consent of the Producing Party, any person who
 8   receives one or more items designated “HIGHLY CONFIDENTIAL —ATTORNEYS’ EYES ONLY”
 9   shall not be involved in the prosecution of patents or patent applications relating to the subject matter
10   of the documents reviewed by the individual before any foreign or domestic agency, including the
11   United States Patent and Trademark Office (“the Patent Office”).       For purposes of this paragraph,
12   “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise affecting the
13   scope or maintenance of patent claims. These prohibitions are not intended to and shall not preclude
14   the individual from participating in proceedings on behalf of a party challenging the validity of any
15   patent, including but not limited to reexamination, inter partes review, covered business method review,
16   or reissue proceedings on behalf of a patentee.       These prohibitions shall begin when access to
17   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” materials are first received by the
18   affected individual, and shall end two (2) years after the final resolution of this action, including all
19   appeals.
20   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
21          LITIGATION
22          If a Party is served with a subpoena or a court order issued in other litigation that compels
23   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
25                  (a)     promptly notify the Designating Party in writing (by email, if possible)
26   immediately and in no event more than three court days after receiving the subpoena or order.      Such
27   notification shall include a copy of the subpoena or court order;
28

                                                        19
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 20 of 31


 1                    (b)   promptly notify in writing the Party who caused the subpoena or order to issue
 2   in the other litigation that some or all of the material covered by the subpoena or order is subject to this
 3   Order. Such notification shall include a copy of this Order; and
 4                    (c)   cooperate with respect to all reasonable procedures sought to be pursued by the
 5   Designating Party whose Protected Material may be affected.
 6           If the Designating Party timely seeks a protective order, the Party served with the subpoena or
 7   court order shall not produce any information designated in this action as “CONFIDENTIAL” or
 8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the Court
 9   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
10   permission.   The Designating Party shall bear the burden and expense of seeking protection in that
11   Court of its confidential material – and nothing in these provisions should be construed as authorizing
12   or encouraging a Receiving Party in this action to disobey a lawful directive from another Court.
13   10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
14           LITIGATION
15                    (a)   The terms of this Order are applicable to information produced by a Non-Party
16   in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
17   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is
18   protected by the remedies and relief provided by this Order.       Nothing in these provisions should be
19   construed as prohibiting a Non-Party from seeking additional protections.
20                    (b)   In the event that a Party is required, by a valid discovery request, to produce a
21   Non-Party’s confidential information in its possession, and the Party is subject to an agreement with
22   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
23                          1.      promptly notify in writing the Requesting Party and the Non-Party that
24   some or all of the information requested is subject to a confidentiality agreement with a Non-Party;
25                          2.      promptly provide the Non-Party with a copy of this Order in this
26   litigation, the relevant discovery request(s), and a reasonably specific description of the informa tio n
27   requested; and
28

                                                        20
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 21 of 31


 1                          3.      make the information requested available for inspection           by the
 2   Non-Party.
 3                  (c)     If the Non-Party fails to object or seek a protective order from this Court within
 4   14 days of receiving the notice and accompanying information, the Receiving Party may produce the
 5   Non-Party’s confidential information responsive to the discovery request.       If the Non-Party timely
 6   seeks a protective order, the Receiving Party shall not produce any information in its possession or
 7   control that is subject to the confidentiality agreement with the Non-Party before a determination by
 8   the Court.   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
 9   seeking protection in this Court of its Protected Material.   All such disclosure and discovery disputes
10   are subject to the undersigned’s Standing Order re Civil Discovery Disputes.
11   11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
13   Material to any person or in any circumstance not authorized under this Order, the Receiving Party
14   must immediately:    (a) notify in writing the Designating Party of the unauthorized disclosures (by
15   email, if possible) immediately and in no event more than three court days after learning of the
16   disclosure; (b) use its best efforts to retrieve all unauthorized copies of the Protected Material; (c)
17   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
18   Order, and (d) request such person or persons to execute the “General Acknowledgment of
19   Confidentiality and Agreement to Be Bound by Protective Order” (Exhibit A-1). Unauthorized or
20   inadvertent disclosure does not change the status of Discovery Material or waive the right to mainta in
21   the disclosed document or information as Protected.
22   12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
23           MATERIAL
24                  (a)     Nothing in this Order shall require disclosure of information which is protected
25   by the attorney-client privilege, work product immunity, or other privilege or immunity.            If a
26   Producing Party becomes aware that it has produced information or Materials that it believes are
27   protected by the attorney-client privilege, work product immunity, or other privilege or immunity, the
28   Producing Party should promptly notify each Receiving Party in writing of the production.           The

                                                        21
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 22 of 31


 1   Producing Party need not provide the basis for its privilege assertion in its notice to a Receiving Party,
 2   but shall do so in a privilege log produced in accordance with the terms set forth in any Stipulated
 3   Discovery & Search Protocol and Order entered in this Action.
 4                   (b)      If a Receiving Party, upon review of information or Materials produced to it,
 5   becomes aware that any portion of such information or Materials is protected by the attorney-clie nt
 6   privilege, work product immunity, or other privilege or immunity, the Receiving Party shall promptly
 7   notify the Producing Party of the specific Materials which could be so considered and will not use such
 8   Materials for any purpose until the issue has been resolved by agreement of the Parties or by order of
 9   the Court.
10                   (c)      Nothing herein shall prevent the Receiving Party from challenging the propriety
11   of the attorney-client privilege or Work product immunity or other applicable privilege designation by
12   submitting a challenge to the Court.      Each Receiving Party shall refrain from distributing or otherwise
13   using the disclosed information or Materials for any purpose until the discoverability of the Materials
14   is agreed by the Parties or resolved by the Court.
15   13.     DISCOVERY FROM EXPERTS OR CONSULTANTS
16                   (a)      Testifying experts shall not be subject to discovery with respect to any draft of
17   his or her report(s) in this case.   Draft reports, notes, or outlines for draft reports developed and drafted
18   by the testifying expert and/or his or her staff are also exempt from discovery.
19                   (b)      Discovery of materials provided to testifying experts shall be limited to those
20   materials, facts, consulting expert opinions, and other matters actually relied upon by the testifying
21   expert in forming his or her final report, trial, or deposition testimony or any opinion in this case.    No
22   discovery can be taken from any non-testifying expert except to the extent that such non-testifying
23   expert has provided information, opinions, or other materials to a testifying expert relied upon by that
24   testifying expert in forming his or her final report(s), trial, and/or deposition testimony or any opinion
25   in this case.
26                   (c)      No conversations or communications between counsel and any testifying or
27   consulting expert will be subject to discovery unless the conversations or communications are relied
28

                                                          22
                                           STIPULATED PROTECTIVE ORDER
                                              CASE NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 23 of 31


 1   upon by such experts in formulating opinions that are presented in reports or trial or deposition
 2   testimony in this case.
 3                    (d)      Materials, communications, and other information exempt from discovery under
 4   the foregoing Paragraphs 13 (a)–(c) shall be treated as attorney-work product for the purposes of this
 5   litigation and Order.
 6   14.     MISCELLANEOUS
 7           14.1     Right to Further Relief:   Nothing in this Order abridges the right of any person to seek
 8   its modification by the Court in the future.
 9           14.2     Right to Assert Other Objections:     By stipulating to the entry of this Order no Party
10   waives any right it otherwise would have to object to disclosing or producing any information or item
11   on any ground not addressed in this Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Order.
13           14.3     Computation of Time:       The computation of any period of time prescribed or allowed
14   by this Order shall be governed by the provisions for computing time set forth in Federal Rules of Civil
15   Procedure 6 except as otherwise provided in Civil Local Rule 7.
16           14.4     Fact of Designation Not Admissible:      The fact of designation, or failure to designate,
17   Disclosure     or Discovery     Materials   as CONFIDENTIAL or HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY pursuant to this Stipulation and Protective Order shall not be admissib le
19   for any purpose in a trial on the merits or at any other proceeding other than at a proceeding arising
20   from or related to this Stipulation and Protective Order.
21           14.5     Successors:    This Order shall be binding upon the Parties hereto, their attorneys, and
22   their successors, executors, heirs, assigns, and employees.
23           14.6     Technical Data Subject to Export Control:      The Producing Party shall be responsible
24   for identifying any documents containing or constituting “controlled technical data” that it believes is
25   subject to applicable laws and regulations relating to the export of such data.        Once such data is
26   identified, the Receiving Party shall agree not to release such data to Non-U.S. Persons in the United
27   States or elsewhere.       During the 60 days following any designation, the Receiving Party may
28   challenge the designation in writing, and then the Producing Party shall then have 30 days to file a

                                                         23
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 24 of 31


 1   motion pursuant to Rule 26(c) for an order determining that the claimed export restriction applies.
 2   Prior to a final designation by the Court and during the pendency of any challenges, the material shall
 3   continue to be treated as controlled technical data.     If the Court determines that the Producing Party
 4   does not meet its burden, the export restrictions in this paragraph related to the material at issue shall
 5   be automatically lifted.
 6           14.7    Filing Protected Material.    Without written permission from the Designating Party or
 7   a court order secured after appropriate notice to all interested persons, a Party may not file any Protected
 8   Material in the public record in these Actions.      A Party that seeks to file under seal any Protected
 9   Material must comply with Civil Local Rule 79-5. A Party who seeks to introduce Protected Material
10   at a hearing, pretrial or other proceeding shall advise the Court at the time of introduction that the
11   information sought to be introduced is protected.        If the Party who designated the information as
12   Protected Material requests the protection be continued, the Court will review the information to
13   determine if the information is entitled to continued protection.         Prior to disclosure of Protected
14   Material at a hearing, the Producing Party may seek further protections against public disclosure from
15   the Court.
16           14.8    The provisions of this Stipulation and Protective Order do not apply to any trial
17   proceedings in this Action.    The Parties will separately request the Court to enter an Order governing
18   the handling of such materials at trial.
19           14.9    The Court shall retain jurisdiction to enforce the terms of this Stipulation and Protective
20   Order for a period of six months after final disposition of this litigation.
21           14.10 Nothing in this Stipulation and Order shall alter the requirements for and scope of expert
22   discovery in accordance with Federal Rule of Civil Procedure 26, local rules, and case law.
23           14.11 The procedures set forth in this Stipulation and Protective Order shall apply to every
24   action that is subject to this proceeding, whether filed in or transferred to this Court for so long as such
25   actions are pending.
26   15.     FINAL DISPOSITION
27           Within 60 days after the final disposition of this Action, each Receiving Party must return all
28   Protected Material to the Producing Party or securely destroy or delete such material with a written

                                                         24
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 25 of 31


 1   certification of such secure destruction or deletion of Protected Material.   As used in this subdivis io n,
 2   “all Protected Material” includes all hard and electronic copies, abstracts, derivations, compilatio ns,
 3   summaries, and any other format reproducing or capturing any of the Protected Material.       Whether the
 4   Protected Material is returned or destroyed or deleted, the Receiving Party must submit a written
 5   certification to the Producing Party (and, if not the same person or entity, to the Designating Party) by
 6   the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material that
 7   was returned, destroyed or deleted and (2) affirms that the Receiving Party has not retained any hard
 8   and electronic copies, abstracts, derivations, compilations, summaries or any other format reproducing
 9   or capturing any of the Protected Material.    Notwithstanding this provision, Counsel are entitled to
10   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
11   memoranda, correspondence, and attorney work product even if such materials contain Protected
12   Material.   Any such archival copies that contain or constitute Protected Material remain subject to this
13   Order as set forth in Section 4 (DURATION).
14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        25
                                         STIPULATED PROTECTIVE ORDER
                                            CASE NO. 5:18-MD-02827-EJD
       Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 26 of 31


     DATED:     October 12, 2018                    /s/ David A .Straite
 1
                                            JOSEPH W. COTCHETT, SBN 036324
 2                                          jcotchett@cpmlegal.com
                                            MARK C. MOLUMPHY, SBN 168009
 3                                          mmolumphy@cpmlegal.com
                                            STEPHANIE D. BIEHL, SBN 306777
 4                                          sbiehl@cpmlegal.com
                                            COTCHETT, PITRE & McCARTHY LLP
 5
                                            840 Malcolm Road, Suite 200
 6                                          Burlingame, CA 94010
                                            Telephone:      650.697.6000
 7                                          Facsimile:      650.697.0577
 8                                          LAURENCE D. KING, SBN 206243
                                            lking@kaplanfox.com
 9
                                            MARIO M. CHOI, SBN 243409
10                                          mchoi@kaplanfox.com
                                            KAPLAN FOX & KILSHEIMER LLP
11                                          350 Sansome Street, Suite 400
                                            San Francisco, CA 94104
12                                          Telephone:     415.772.4700
13                                          Facsimile:     415.772.4707

14                                          DAVID A. STRAITE, admitted pro hac vice
                                            dstraite@kaplanfox.com
15                                          KAPLAN FOX & KILSHEIMER LLP
                                            850 Third Avenue
16                                          New York, NY 10022
17                                          Telephone:    212.687.1980
                                            Facsimile:    212.687.7714
18

19                                          Interim Co-Lead Counsel for Plaintiffs

20

21

22

23

24

25

26

27

28

                                                  26
                                   STIPULATED PROTECTIVE ORDER
                                      CASE NO. 5:18-MD-02827-EJD
        Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 27 of 31


     DATED:      October 12, 2018                    /s/ Timothy W. Loose
 1
                                             THEODORE J. BOUTROUS JR., SBN 132099
 2                                           tboutrous@gibsondunn.com
                                             CHRISTOPHER CHORBA, SBN 216692
 3                                           cchorba@gibsondunn.com
                                             THEANE EVANGELIS, SBN 243570
 4                                           tevangelis@gibsondunn.com
                                             TIMOTHY W. LOOSE, SBN 241037
 5
                                             tloose@gibsondunn.com
 6                                           GIBSON, DUNN & CRUTCHER LLP
                                             333 South Grand Avenue
 7                                           Los Angeles, CA 90071-3197
                                             Telephone: 213.229.7000
 8                                           Facsimile: 213.229.7520
 9                                           CHARLES NIERLICH, SBN 196611
10                                           gnierlich@gibsondunn.com
                                             RACHEL S. BRASS, SBN 219301
11                                           rbrass@gibsondunn.com
                                             GIBSON, DUNN & CRUTCHER LLP
12                                           555 Mission Street, Suite 3000
                                             San Francisco, CA 94105
13
                                             Telephone: 415.393.8200
14                                           Facsimile: 415.374.8458

15                                           Attorneys for Defendant APPLE INC.

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
     DATED: ____________________       _____________________________________
19                                      Hon. Rebecca Westerfield (Ret.), Discovery Special Master
20

21

22

23

24

25

26

27

28

                                                   27
                                    STIPULATED PROTECTIVE ORDER
                                       CASE NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 28 of 31


 1                                                    EXHIBIT A-1
 2    GENERAL ACKNOWLEDGMENT OF CONFIDENTIALITY AND AGREEMENT TO BE
 3                     BOUND BY PROTECTIVE ORDER
             I,      ___________________________            [print        or    type       full     name],     of
 4
     ____________________________ [print or type full address], declare under penalty of perjury that I
 5
     have read in its entirety and understand the Stipulated Protective Order (“Order”) that was issued by
 6
     the    United    States   District    Court    for    the       Northern   District    of    California   on
 7
     _________________________ [date] in the case of In re: Apple Inc. Device Performance Litigation ,
 8
     United States District Court, District of Northern California, San Jose Divis ion, Civil Action No.
 9
     5:18-md-02827-EJD.
10
             I agree to comply with and to be bound by all the terms of the Order and I understand and
11
     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of
12
     contempt. I solemnly promise that I will not disclose in any manner any information or item that is
13
     subject to the Order to any person or entity except in strict compliance with the provisions of the Order.
14
             I will access and review Protected Material that may be provided to me solely for the purpose
15
     of my role in assisting with prosecuting, defending, or attempting to settle this litigation or to comply
16
     with judicial process or any applicable statute or regulation and for no other purpose whatsoever.         I
17
     further agree not to disclose any Protected Material except as allowed by the terms of the Order. I will
18
     only make such copies of or notes concerning the Protected Material as are necessary to assist with
19
     prosecuting, defending, or attempting to settle this litigation or to comply with judicial process or any
20
     applicable statute or regulation in connection with this action. Upon final determination of this action,
21
     I shall promptly and securely destroy or delete all Protected Material provided to me as well as any
22
     hard and electronic copies, abstracts, derivations, compilations, summaries, and any other format
23
     reproducing or capturing any of the Protected Material.         I understand that my obligations pertaining
24
     to the Protected Material continue even after the conclusion of the action.
25
             I further agree to submit to the jurisdiction of the United States District Court for the Northern
26
     District of California for the purpose of enforcing the terms of the Order, even if such enforceme nt
27
     proceedings occur after termination of this action.
28

                                                         28
                                          STIPULATED PROTECTIVE ORDER
                                             CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 29 of 31


 1          I     hereby   appoint   ________________________      [print   or   type   full   name]   of
 2   ________________________________ [print or type full address and telephone number] as my
 3   California agent for service of process in connection with this action or any proceedings related to
 4   enforcement of the Order.
 5   Dated: ____________________
 6
     _______________________________
 7   City and State where sworn and signed
 8
     Printed name: ______________________
 9

10   Signature:   _________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      29
                                       STIPULATED PROTECTIVE ORDER
                                          CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 30 of 31


 1                                                  EXHIBIT A-2
 2         EXPERT/CONSULTANT ACKNOWLEDGMENT OF CONFIDENTIALITY AND
 3                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
     I, ____________________, declare:
 4
              1.        I have read the Stipulation and Protective Order (“Order”) in In re: Apple Inc. Device
 5
     Performance Litigation, United States District Court, District of Northern California, San Jose
 6
     Division, Civil Action No. 5:18-md-02827-EJD-NC.
 7
              2.        I am familiar with the contents of the Order and agree to comply and be bound by the
 8
     provisions thereof.
 9
              3.        I will not divulge to persons other than those specifically authorized by the Order, and
10
     will not copy or use except solely for the purposes of this litigation and only as expressly permitted by
11
     the terms of the Order, any Confidential or Highly Confidential Information obtained pursuant to the
12
     Order.
13
              4.        By signing below, I hereby agree to submit to the jurisdiction of the United States
14
     District Court for the Northern District of California for resolving any and all disputes regarding the
15
     Order and this Acknowledgment of Confidentiality.        I further agree that any and all disputes regard ing
16
     the Order and this Acknowledgment of Confidentiality shall be governed by the laws of the State of
17
     California, and that the district court for the Northern District of California shall be the sole and
18
     exclusive venue for resolving any disputes arising from the Order and this Acknowledgment of
19
     Confidentiality.
20
              6.        By signing below, I hereby confirm:
21
               that I am not currently and do not currently anticipate becoming an employee of any entity on
22
     the Restricted Competitors List with respect to the subject matter of this suit (including any messaging,
23
     tablet, or mobile phone applications, products, or services).        I further agree that: (1) during the
24
     pendency of these proceedings and the pendency of any appeals (or, if I withdraw as an expert or
25
     counsel in this proceeding, for a period of two years after my withdrawal as expert or counsel,
26
     whichever is shorter), I shall not accept any position as an employee of any entity on the Restricted
27
     Competitors List; and (2) I shall not at any time, either during the pendency of these proceedings and
28

                                                          30
                                           STIPULATED PROTECTIVE ORDER
                                              CASE NO. 5:18-MD-02827-EJD
         Case 5:18-md-02827-EJD Document 222 Filed 10/12/18 Page 31 of 31


 1   the pendency of any appeals, or after conclusion of these proceedings, use or divulge any of the
 2   Confidential or Highly Confidential Information made available to me pursuant to the Order. After
 3   the conclusion of these proceedings or upon my withdrawal as expert or counsel, whichever is earlier,
 4   I shall return or destroy all of the Confidential or Highly Confidential Information made available to
 5   me pursuant to the Order.
 6          I declare under penalty of perjury under the laws of the State of California that the foregoing is
 7   true and correct.
 8          Executed on _____________________________ at ______________________________.
 9
                                                  Name: ____________________________________
10
                                                  Address: ______________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       31
                                        STIPULATED PROTECTIVE ORDER
                                           CASE NO. 5:18-MD-02827-EJD
